Citation Nr: 1511131	
Decision Date: 03/17/15    Archive Date: 03/27/15

DOCKET NO.  10-04 358A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to specially adapted housing/home adaptation grant.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Tiffany Berry, Counsel


INTRODUCTION

The Veteran served on active duty from February 1986 to October 1986.

This case is before the Board of Veterans' Appeals (BVA or Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana, which denied the benefits sought on appeal.


FINDING OF FACT

Due to permanent and total service-connected disability, the Veteran has blindness in both eyes, plus, the loss of use of one lower extremity, such as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair.


CONCLUSION OF LAW

The criteria for specially adapted housing/home adaptation grant have been met.  38 U.S.C.A. §§ 2101, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.809 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

A certificate of eligibility for assistance in acquiring specially adapted housing may be awarded to a veteran who is receiving compensation for permanent and total service-connected disability due to (1) the loss, or loss of use, of both lower extremities, such as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair, or (2) blindness in both eyes, having only light perception, plus, the anatomical loss or loss of use of one lower extremity, or (3) the loss or loss of use of one lower extremity together with residuals of organic disease or injury which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair, (4) the loss or loss of use of one lower extremity together with the loss or loss of use of one upper extremity which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair.  (5) The loss or loss of use of both upper extremities such as to preclude use of the arms at or above the elbow, or (6) Full thickness or subdermal burns that have resulted in contractures with limitation of motion of two or more extremities or of at least one extremity and the trunk.  38 C.F.R. § 3.809 

The phrase "preclude locomotion" means the necessity for regular and constant use of a wheelchair, braces, crutches or canes as a normal mode of locomotion although occasional locomotion by other methods may be possible.  38 C.F.R. § 3.809(c). 

A certificate of eligibility for assistance in acquiring necessary special home adaptations, or for assistance in acquiring a residence already adapted with necessary special features under 38 U.S.C.A. § 2101(b) or 2101A may be issued to a veteran if the following requirements are met:  
(a) The veteran is not entitled to a certificate of eligibility for assistance in acquiring specially adapted housing under 38 C.F.R. § 3.809 nor had the Veteran previously received assistance in acquiring specially adapted housing under 38 U.S.C.A. § 2101(a).  A Veteran who first establishes entitlement under this section and who later becomes eligible for a certificate of eligibility under 38 C.F.R. § 3.809 may be issued a certificate of eligibility under 38 C.F.R. § 3.809.  
(b) A veteran must be entitled to compensation under Chapter 11 of Title 38, United States Code, for a disability rated as permanent and total.  The disability must:
1. Include the anatomical loss or loss of use of both hands, or
2. Be due to
  (i) blindness in both eyes with 5/200 visual acuity or less, or 
  (ii) deep partial thickness burns (with specified features)
  (iii) Full thickness or subdermal burns (with specified features) or
  (iv) residuals of an inhalation injury.  
38 C.F.R. § 3.809a.

Based on its review of the record, the Board finds that the evidence supports the Veteran's claim. 

The Veteran is currently service-connected for blindness with no light perception in the left eye and macular edema in the right eye, rated at 100 percent disabling; mood disorder, rated at 70 percent disabling; lumbar disc disease and facet disease, rated at 40 percent; radiculopathy; neuropathy of the right lower extremity, rated at 40 percent; right shoulder disability, rated at 30 percent; radiculopathy; neuropathy of the left lower extremity, rated at 20 percent; left shoulder disability, rated at 10 percent; stress fracture of the right pubic bone, rated at 10 percent; hypertension rated at 10 percent; radiculopathy of the femoral nerve of the right lower extremity, rated at 10 percent; hemangiomas L3 to S1 lumbosacral spine, rated at 0 percent; and, erectile dysfunction, rated at 0 percent.  He has been granted special monthly compensation under various provisions of law in view of the severity and combination of his disabilities.  

In a February 2015 rating decision, the RO concluded the Veteran was "wheelchair bound" due to his service connected back and radiculopathy, which is tantamount to finding the loss of use of a lower extremity.  In addition, medical records show the Veteran has no light perception in the left eye, and hand motion at 2 feet visual acuity in the right eye, the latter of which is the functional equivalent of an absence of light perception.  Thus, the criteria are met for the benefit sought.  


ORDER

Subject to the law and regulations governing the payment of benefits, entitlement to specially adapted housing/home adaptation is granted. 



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


